Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on January 6, 2022 is acknowledged.
3.	Claims 1-8 are pending in this application.


Priority
4.	Applicant claims foreign priority to TAIWAN 109126750 (08/06/2020). The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is 11/17/2020 until the foreign priority date is perfected. 


Sequence Interpretation/Claim Interpretation
5.	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a dipeptide or more of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with or without additional amino acids at any N-/C-terminal ends or additional nucleotides at 5’/3’ ends, “consisting of an amino acid sequence of SEQ ID NO: 1” would encompass any sequence of two or more consecutive amino acids fully contained within SEQ ID NO: 1, and “consisting of the an amino acid selected from the group consisting of SEQ ID NOs: 1, 2 and 3” is any sequence of two or more consecutive amino acids fully contained within SEQ ID NO: 1, 2 or 3; and “the amino acid selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as any dipeptide or more of SEQ ID NO: 1-11 with or without additional amino acids at the N-/C-terminal ends. 
	
	

Restriction
6.	Applicant’s election without traverse of the species of SEQ ID NOs: 1-11 in the composition in the reply filed on January 6, 2022 is acknowledged. This election is incomplete and the Examiner is not sure which species have been elected for search. The instant specification has been reviewed for a composition comprising ALL 11 peptide sequence (SEQ ID NOs: 1-11) in the composition. However, each Experiment Groups have single peptide sequence in the composition (see Table 3, Groups A-L and Control). Thus, the Examiner has searched SEQ ID NOs: 1 and 2 and regulating FBN1 gene. Claims 1-8 are examined on the merits in this office action.


Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claims 2-6 are objected to for the following minor informality: claims 2-6 contain the acronym “FBN1”, “COL4A1” for example, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., fibroblast Fibrillin-1 (FBN1). The abbreviations can be used thereafter.

Rejections
35 U.S.C. 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for improving certain skin conditions, such as improving density of skin collagen, reducing the loss of skin , does not reasonably provide enablement for improving of ALL skin conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (5) The Breadth of the claims:
	          The claims are drawn to a method for improving a skin condition of a subject in need thereof comprising administering to the subject a composition comprising a bioactive compound, wherein the bioactive compound is a peptide, the peptide comprises at least one amino acid sequence as set forth in SEQ ID NO: 1 to SEQ ID NO: 11, and each of the amino acid sequence is a peptide of fish skin. 


(2) The state of the prior art:
	The Merck manual indicates that there are plethora of skin conditions and there are 364 topic, 264 medical topics on skin conditions (see top of Merck Manual, enclosed). For example, skin lesions, skin manifestations of internal disease, cutaneous abscess, dermatitis, for example.
Skinsight.com describes alphabetical listings of skin conditions (see www.skinsight.com, pp. 1-60, enclosed). The conditions include abscess, acanthosis nigricans, acne, acrochordon (skin tag), actinic cheiltis, actinic keratosis (solar keratosis), allergic contact dermatitis, alopecia, to name a few.
           The Merck manual indicates that alopecia is defined as loss of hair from the body. Hair loss is often a cause of great concern to the patient for cosmetic and psychologic reasons, but it can also be an important sign of systemic disease (see Merck Manual, Alopecia, p. 1, top). The Merck manual indicates that alopecia can be classified as focal or diffuse and by the presence or absence or scarring. Scarring alopecia is the result of active destruction of the hair follicle. Nonscarring alopecia results from processes that reduce or slow hair growth without irreparably damaging the hair follicle (see Merck Manual, Alopecia, p. 1, “Classification”). The Merck manual indicates that the alopecias comprise a large group of disorders with multiple and varying etiologies. The most common cause of alopecia is androgenetic alopecia (see Merck Manual, Alopecia, p. 2, “Etiology”). The Merck manual indicates that physical examination is required for evaluation (see Merck Manual, Alopecia, pp. 4-7, “Evaluation”). The Merck manual indicates that there are treatment methods: for 
 	  The Merck manual indicates that alopecia areata is typically sudden patchy nonscarring hair loss in people with no obvious skin or systemic disorder (see Merck Manual, Alopecia Areata, p. 1, top). The Merck manual indicates that the scalp and beard are most frequently affected, but any hairy area may be involved (see Merck Manual, Alopecia Areata, p. 1, top). The Merck manual indicates that diagnosis is by examination (see Merck Manual, Alopecia Areata, p. 1, “Diagnosis”). The Merck manual indicates that treatment is by corticosteroids, topical anthralin, minoxidil or both, sometimes methotrexate (see Merck Manual, Alopecia Areata, pp. 1-2, “Treatment”).  
The art provide guidance as how to treat hair loss and reduce the progression of hair loss, but do not provide guidance as how to improve alopecia with the SEQ ID NOs: 1-11 when the skin condition is hair loss (alopecia).
	    The art recognizes that there are countless different skin conditions, disorders and diseases, but does not provide how to determine the individuals who are susceptible to any and all skin conditions list provided by the Merck manual and skinsight.com.
	
(3) The relative skill of those in the art:
          The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	          Applicant’s activity is based on the determination that all skin conditions will react to the same treatment conditions as reducing skin wrinkles. Since the activity is based 
           The claims don’t identify the type of  skin condition except for “reducing wrinkles”. However, the Applicant has not shown who will be susceptible to ALL skin conditions, and the types of disorder, condition or disease. There are too many variables between the patient populations, thus, it clearly shows the unpredictability of the art.   
  
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	       Instant specification describes the peptide synthesis of SEQ ID NOs: 1-11. The Working Example describes the effects of the peptides on human fibroblast cell gene expression (see paragraphs [0078]-[0087]). The Working Example describes that SEQ ID NOs: 2-11 all promote the expression of FBN1 gene and this promotes the generation of skin collagen, improving density of skin collagen, improving skin elasticity and reducing wrinkles (see paragraph [0088] and FIG. 1). The Working Example describes that 4 peptide sequences, SEQ ID NO: 2, 5, 9 and 11 promote the expression of the LOX gene expression, and this promotes the generation of skin collagen, 
          The Working Example describe test subjects taking composition or commercially available fish collagen every day, and after 4 weeks, observation of the skin conditions (wrinkles, moisture loss, skin elasticity and collagen density) of the subjects were collected (see paragraphs [0115]-[0116]). Although the specification provides guidance on administering the peptide to reduce wrinkles, increase collagen content, increase skin moisture, and increase skin elasticity, it is unclear as to the effects of the peptide composition on other skin conditions, such as skin tags and alopecia, for example. The 
	         The specification has not provided guidance in the way of a disclosure to improving other skin conditions that are not associated with collagen and wrinkles. 
There is no clear guidance as the peptides would react the same in all skin conditions, since not all people suffer from the same skin conditions.  Since art recognizes that there are countless different skin conditions, disorders and diseases, more guidance is necessary.

(8) The quantity of experimentation necessary:
In order to treat a disease, a dosage, the subject and regimen must be identified. In order to ameliorate a disease symptoms or conditions, the end point of the treatment also needs to be identified. Since it is uncertain to predict that the peptide would react the same in all skin conditions, and the Applicant have not provided the appropriate time frame at which the compound should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the peptides would be effective in treating ALL skin conditions.


CLOSEST ART
The closest art to instant SEQ ID NO: 1 is Ross et al (US 2007/0189981). Ross et al teach a 550mer protein sequence that comprises instant SEQ ID NO: 1 (see SEQ ID NO: 390, residues 262-268). Ross et al do not teach improving skin condition.


The closest art to instant SEQ ID NO: 3 is Baum et al (US Patent No. 9238822). Baum et al teach a 271mer protein sequence that has a 73.1% sequence identity to instant SEQ ID NO: 3 (see SEQ ID NO: 29659, residues 133-142).

The closest art to instant SEQ ID NO: 4 is Morimoto et al (US Patent No. 10155804). Morimoto et al teach a 21mer peptide sequence that has 81.2% sequence identity to instant SEQ ID NO: 4 (see SEQ ID NO: 17, residues 4-15).

The closest art to instant SEQ ID NO: 5 is Hamill et al (US Patent No. 10463711). Hamill et al teach a 3170mer protein sequence that has 62.2% sequence identity to instant SEQ ID NO: 5 (see SEQ ID NO: 940, residues 1095-1113).

The closest art to instant SEQ ID NO: 6 is Mintz et al (US Patent No. 7745391). Mintz et al teach a 380mer protein sequence that has an 80.4% sequence identity to instant SEQ ID NO: 6 (see SEQ ID NO: 977847, residues 213-220).

The closest art to instant SEQ ID NO: 7 is Watters et al (US Patent No. 10435457). Watters et al teach a 71mer protein sequence that has 82.1% sequence identity to instant SEQ ID NO: 7 (see SEQ ID NO: 13, residues 46-60).


The closest art to instant SEQ ID NO: 9 is Bancel et al (US 2013/0259924). Bancel et al teach a 490mer protein sequence comprising instant SEQ ID NO: 9 (see SEQ ID NO: 1168, residues 410-416). Bancel et al teach that the polynucleotide, primary constructs and/or mmRNA may be used in the treatment, amelioration or prophylaxis of cosmetic conditions…include acne, rosacea, scarring, wrinkles, eczema…signs of aging (see paragraph [0980]). 

The closest art to instant SEQ ID NO: 10 is Cao et al (see US 2003/0233675). Cao et al teach a 630mer protein sequence comprising instant SEQ ID NO: 10 (see SEQ ID NO: 14016, residues 233-239). Cao et al do not teach improving skin condition.

The closest art to instant SEQ ID NO: 11 is Hamill et al (US Patent No. 10463711). Hamill et al teach a 1090mer protein sequence that has 91.8% sequence identity to instant SEQ ID NO: 11 (see SEQ ID NO: 2244, residues 270-279).


CONCLUSION
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654